DISSENTING OPINION OF
CHIEF JUSTICE HERNÁNDEZ AND ASSOCIATE JUSTICE ALDREY.
In an action of debt brought by Florencio G-arcía Lebrón against The Plumacao Fruit Company in the Municipal. Court *233of Humacao judgment by default was entered against the defendant for tlie sum of $86.63, the amount sued for, together with interest and the costs..
A writ of execution was issued to the marshal who levied on a certain rural property of the defendant and sold the same at public auction to Juan Ortiz Diaz for the sum of $130.
Thereafter The Humacao Fruit Company moved the said municipal court to set aside the sale of the property. The motion was argued and overruled by an order of March 6, 1914. The defendant appealed from that order to the District Court of Humacao which, in a decision of May 28, 1914, held that it had no jurisdiction of the case because the said order was not appealable.
That ruling of the district court is submitted to this court in an appeal taken therefrom by the defendant and we g,re of the opinion that it is in conformity with the law. In support of this opinion it is sufficient to examine the statutes applicable to the case.
Section 1 of the Act to regulate appeals from judgments of municipal courts in civil cases (Acts of 1908, p. 168) reads as follows:
“When a municipal court has entered judgment in a civil case disposing finally of the ease in favor of the plaintiff or of the defendant, any party to the action who considers himself aggrieved may appeal to the district court for the judicial district in which the municipal court is situated * *
The judgment referred to in said section 1 is no other than that defined in section 188 of the Code of Civil Procedure as a final determination of the rights of the parties at issue in the trial held in the municipal court. So much is this so that section 2 of the act cited provides that the presentation of the notice of appeal shall have the effect of staying execution of the judgment. But if any doubt should still exist as to this, it is completely swept away by the provision *234of section 3' of- said act which, in the part pertinent to the question under consideration, reads as follows:
“When the appeal is called for trial the court shall, on motion of the appellant, review and consider any preliminary orders, decisions or rulings by which he considers himself to have been aggrieved. Such questions having been determined, the cause .shall proceed to trial unless the court shall have considered that the complaint or answer is subject to demurrer, in which event the court in its discretion may permit such complaint or answer to be amended. The action being finally at issue, the trial shall be held as a trial de novo, and shall be governed by all provisions of law and rules of court affecting trials of actions originally brought in the district courts. ’ ’
These provisions show clearly that the procedure thereby established, refers only to appeals from judgments of,the municipal courts in actions brought before them and not to rulings or orders concerning motions to set aside proceedings for the execution of the judgment.
According to section 315 of the Code of Civil Procedure, the decision of the Municipal Court of Humacao of March 6, 1914, from which the appeal was taken to the district court, is not a judgment but an order. It reads as follows:
“Every- direction of a court or judge, made or entered in writing, and not included in a judgment, is denominated an order. An application for an order is a motion.”
In this case there was no decision of an action to annul but of a motion to set aside made in an action already decided by judgment, and what is only an order cannot be called a judgment. There was no new action to annul, but only a question was raised between the same parties to the action by reason of the execution of the judgment, and we do not hesitate to admit that the ruling thereon may be called a special order entered after final judgment. However, even if it be so, such a special order made by a municipal judge is not appealable to the district court although, according to subdivision 3 of section 295 of the Code of Civil Procedure, if it'had been .made-by a district court in a case within its *235exclusive jurisdiction it would undoubtedly be appealable to' this court.
And it cannot be held that an appeal lies to the district court from a special order because such an appeal is allowed from final judgments of municipal courts, for subdivision 1 of section 295 of the Code of Civil Procedure authorizes appeals from final judgments of district courts and yet the Legislature considered it necessary to make an express provision for appeals from special orders made by them after final judgment, which shows that special orders made after final judgments are not included in the final judgments.
When statutes are clear and free from all ambiguity they cannot be given a broader scope by judicial construction.
For the reasons stated, we consider that the District Court of Humacao had no jurisdiction of the appeal submitted to our consideration' and that its ruling of May 28, 1914, is in conformity with the law; therefore we dissent from the opinion of the majority of this court.
A motion for reconsideration was overruled on December 24, 1915.